Citation Nr: 1824020	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee based on instability.

2.  Entitlement to a separate evaluation for osteoarthritis of the left knee based on painful motion and meniscectomies.

3.  Entitlement to service connection for an acquired psychiatric disability, to include a mood disorder.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Clifford Farrell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1992.

This appeal is before the Board of Veterans' Appeals (Board) from October 2009 and September 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In December 2016, the Board remanded the remaining issues on appeal with instruction to obtain an addendum opinion regarding the Veteran's psychiatric disability claim and to readjudicate his left knee claim in light of new evidence that had been submitted.  A supplemental statement of the case was issued in January 2018.  With respect to the left knee issues, the Board is therefore satisfied that the instructions in its December 2016 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2018, the Veteran's representative requested a second hearing before the Board via checking a box in a VA Form 9 submission.  No further explanation was given.  A claimant has the right to one hearing on appeal.  38 C.F.R. § 20.700(a).  The Veteran has been provided a Board hearing at which he and his representative provided testimony and argument in support of the issues on appeal.  The law does not require that the Veteran be afforded a second hearing merely because he requests one.  Neither the Veteran nor his representative has provided reason or good cause as to why a second hearing should be provided.  Accordingly, the request for a second hearing is denied.

The issues of entitlement to service connection for an acquired psychiatric disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is not productive of moderate or severe instability or recurrent subluxation.

2.  The Veteran's left knee disability is productive of painful motion, in part related to a meniscectomy, but was not productive of ankylosis, dislocation of the semilunar cartilage, flexion limited to 45 degrees or less, limited extension, malunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the left knee based on instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a separate evaluation of 10 percent, but not in excess thereof, for osteoarthritis of the left knee based on painful motion and meniscectomies have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increase to his 10 percent rating for his left knee disability.  He is already in receipt of temporary 100 percent evaluations due to convalescence for the periods from November 16, 2009, to January 1, 2010, from January 25, 2012, to March 1, 2012, and from October 27, 2014, to December 1, 2014.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.    

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records reflect that in August 2008 the Veteran reported that in July 2008 he had developed severe left knee pain.  X-rays from July 2008 were negative.

Private treatment records reflect that an April 2009 MRI showed articular cartilage fissuring consistent with high-grade chondromalacia, low-grade chondromalacia patella without subarticular bony edema, and no signs of ligamentous or meniscal joint internal derangement.  At a July 2009 orthopedist visit, flexion and extension were full with pain, tenderness, and swelling.  Stability tests were normal.  He was diagnosed with osteoarthritis and received an injection.  

The Veteran underwent a VA examination in August 2009.  He reported worsening pain and swelling.  He reported flare-ups occurring 2-3 times per week caused by standing or walking for a long time or after kneeling.  During flare-ups, he reported bruising on the inside of his knee.  The examination report states that he reported a duration of flare-ups as one week, which the Board presumes to be a typographical error, since flare-ups occurring multiple times per week cannot be so lengthy.  He reported occasional use of a knee brace.  He denied dislocation or subluxation and there was no inflammatory arthritis.  Flexion was limited to 110 degrees and extension was full to 0 degrees.  On repetitive testing flexion was further reduced to 105 degrees with pain.  Ligament and meniscus tests were normal.  There was objective evidence of painful motion, tenderness, and guarding of movement.  Gait was normal.  Functional limitations prevented him from walking or standing for more than 30-40 minutes.  There were no signs of abnormal weight bearing.  X-rays showed minimal patellofemoral osteoarthritis, which the examiner characterized as mild.  The examiner diagnosed postoperative patellofemoral syndrome of the left knee.

Private treatment records reflect that at an October 2009 orthopedist visit, the Veteran's flexion and extension were full with pain, tenderness, and swelling.  Stability tests were normal.  His orthopedist noted signs of a possible meniscal tear.  In November 2009, he underwent a left knee arthroscopy with partial medial meniscectomy, chondroplasty medial femoral condyle, and synovectomy.  Postoperative diagnosis was a left knee meniscal tear, synovitis, and degenerative arthritis in the medial compartment with grade 3 chondromalacia of the posteromedial femoral condyle.  At a December 2009 physical therapy appointment flexion was limited to 128 degrees and extension was full to negative 6 degrees.  In January 2010 he reported pain rated at 4/10.  He also reported paresthesia since falling on ice one week prior.  Flexion was limited to 110 degrees in active motion and extension was full.  Muscle strength was full.  There was tenderness over the patella.  There was no instability.  In August 2010 he reported left knee pain for two days with swelling, numbness, and tingling.  At a September 2010 orthopedist appointment he reported pain rated 2/10.  Flexion was limited to 120 degrees in active and passive motion.  There was tenderness and effusion but no instability.  His orthopedist believed that his recent pain was aggravation of his arthritis.  Later in the month he rated his pain at 3/10.  Ranges of motion were full and there was no instability.  In December 2010 he reported to the emergency room reporting knee pain.  He denied locking.  Extension was full and flexion was to 90 degrees, with no laxity, a normal drawer test, and mild crepitus.  He was diagnosed with arthritis.  In November 2010 he reported occasional pain and paresthesia.  Ranges of motion, sensation, and stability tests were all normal.  In February 2011 he reported persistent knee pain and occasional swelling.  Extension was full and flexion was limited to 120 degrees.  Stability tests were negative.  In April 2011 he reported improvement but continued tenderness and pain with bending.  There was no swelling or effusion.  Range of motion tests and stability tests were normal.  In May 2011 he reported increased pain and swelling due to a twisting injury 3 weeks prior.  His physical examination was unchanged.

The Veteran underwent another VA examination in May 2011.  He reported worsening knee pain, weakness, swelling, stiffness, instability, and fatigability of the left knee.  Pain was daily and constant, exacerbated by walking.  During flare-ups, he reported pain shooting down to the ankle and up to the hip.  He did not require assistive devices.  Flexion was to 100 degrees with pain at 50 degrees.  No additional loss of motion was caused by repetitive testing.  Stability tests were normal.  He was diagnosed with chondromalacia and osteoarthritis of the left knee, with functional impairment of pain with activities like prolonged walking and the inability to run.

Private treatment records reflect that in June 2011 the Veteran reported that his most recent cortisone injection did not help with his pain and swelling.  Flexion was limited to 110 degrees and extension was full.  Stability tests were normal.  An MRI showed abnormal morphology and truncation of the medial meniscus likely due to prior debridement, a questionable oblique tear involving the posterior horn, trace joint effusion, a small Baker's cyst, and moderate tricompartmental osteoarthritis most significant in the patellofemoral and medial compartments.  In July 2011 he underwent two more injections.  In August 2011 he reported bruising along the medial aspect of the knee with prolonged walking.  He denied swelling, locking, or catching.  Physical examination was unchanged.

At a November 2011 private functional capacity evaluation, the Veteran's primary diagnosis was osteoarthritis of the left knee.  He reported that the testing caused his pain to increase from 6/10 to 8/10.  Testing showed limitations in prolonged standing activities, weight-bearing activities, squatting, bending, and climbing of stairs.  Extension was normal and flexion was limited to 125 degrees with muscle strength decreased to 4/5.

Private treatment records reflect that at a January 2012 orthopedic appointment the Veteran reported increased pain and mechanical symptoms.  Flexion was limited to 100 degrees in active and passive motion.  Extension was full in passive motion but limited to 10 degrees in active motion.  Stability tests were normal.  Later that month, he underwent left knee arthroscopy with partial medial meniscectomy and chondroplasty with abrasion plasty of the patella and medial femoral condyle.  His postoperative diagnosis was left knee medial meniscal tear and degenerative arthritis with grade 3 chondromalacia one the medial facet of the patella and femoral condyle.  A February 2012 note reflects that he reported pain, swelling, and need of a crutch after his arthroscopy.

In a March 2012 statement, the Veteran reported that he experiences pain, bruising, and swelling.  In an accompanying statement, his spouse reported that his knee surgery had not improved his pain and that he was more dependent on medication.  She reported that he had trouble sleeping and walked with a cane.  She stated that his knee pain limits what he can do around the house. 

Private treatment records reflect that in April 2012 the Veteran reported constant symptoms of moderate to severe pain, snapping, and popping.  He reported that his two surgeries had provided no relief.  Flexion was limited to 105 degrees and tibiofemoral alignment was 5-10 degrees valgus.  Anteroposterior stability was less than 5 millimeters and mediolateral stability was less than 5 degrees.  Radiographic findings showed no signs of degenerative joint disease.  In June 2012 he reported severe continued pain with sedentary activity and a minimum capacity for walking and other activities.  He reported that he could walk less than 5 blocks and was able to use stairs when holding a handrail.  He used a cane to ambulate.  Flexion was limited to 125 degrees and alignment and stability were unchanged.  He underwent an injection in July 2012.  In August 2012 he reported that relief from the injection lasted 2-3 days.  He reported continual moderate pain in the peripatellar region and globally throughout the knee.  His level of activity was characterized as semi-sedentary.  Flexion was limited to 120 degrees with unchanged alignment and stability.  He was diagnosed with osteoarthritis.  He received an injection in October 2012.  In March 2013 he reported continual moderate pain globally throughout the knee.  He reported that his injection provided him with one month of relief.  Flexion was limited to 115 degrees and alignment and stability were unchanged.  

The Veteran underwent another VA examination in August 2013.  He reported daily dull and sharp pain provoked by prolonged walking.  He reported flare-ups caused by working in his garden.  When a flare-up occurs, he stated that he rests for 10-15 minutes while elevating his knee.  He estimated that he lost an additional 50-60 degrees of motion during a flare-up.  He was able to accomplish his activities of daily living.  He reported regular use of a cane.  Flexion was limited to 110 degrees with no objective evidence of painful motion.  Extension was full.  Repetitive testing caused less movement than normal but no further loss of range.  There was no tenderness or pain to palpation.  Muscle strength was full.  Stability tests were normal.  There was no history of recurrent subluxation or dislocation.  There was a history of shin splints.  The examiner noted pain as a residual of his meniscectomies.  He was diagnosed with patellofemoral syndrome with osteoarthritis, with functional impact of decreasing lifting tolerances.

Private treatment records reflect that in August 2013 the Veteran reported unchanged symptoms from his March 2013 visit.  In December 2013 he reported severe pain in the medial aspect of the peripatellar region.  He reported catching and popping.  His level of activity was characterized as light labor.  Examination was unchanged.  An MRI showed the prior partial meniscectomy without evidence of re-tear or other new injury, possible mild iliotibial band friction syndrome, small joint effusion, and non-advanced osteoarthritis of the medial joint compartment.  He received another injection in January 2014.

VA treatment records reflect that at a July 2014 orthopedic consultation the Veteran reported constant knee pain worsened by activity.  X-rays of the left knee were normal.  He was given a brace.

Private treatment records reflect that in September 2014 the Veteran reported a two-year history of pain and sliding in the left knee.  He reported that symptoms occurred intermittently and that his January 2014 injection had provided relief for two months.  He described occasional moderate pain globally throughout the knee and his level of activity was characterized as semi-sedentary.  Later in the month he reported that he had been doing well until fairly recently.  He reported severe medial joint line tenderness and difficulties with daily activity.  Flexion was limited to 120 degrees and extension was normal.  Stability and sensation tests were normal.  X-rays showed mild to moderate medial compartment arthritis changes.  In October 2014 he underwent a medial unicompartmental arthroplasty with a partial excision of the medial patella or hemi-patellectomy.  His diagnosis was left knee arthritis.  A postsurgical x-ray showed postsurgical changes of a left knee hemiarthroplasty.  In December 2014 flexion was limited to 130 degrees.  In March 2015 flexion was limited to 120 degrees.  

In a May 2015 statement, the Veteran reported that since his October 2014 surgery he had a little pain and cannot kneel.  He further reported that the outside of the knee had become numb.  

Private treatment records reflect that in June 2015 the Veteran reported pain rated at 3/10 with paresthesia on the lateral portion of the knee.  Flexion was limited to 120 degrees and extension was full.  X-rays did not show any postoperative complications.

VA treatment records reflect that at a July 2015 orthopedic consultation the Veteran reported constant pain worsened by activity rated at 6/10.  Examination showed severe pain with palpation and no obvious effusion.  He was only able to flex to 60 degrees due to severe pain.  There was no obvious laxity but he was very protective of the knee.  He was given a knee brace.

The Veteran underwent another VA examination in September 2015.  He reported that he was doing better since surgery but had some residual paresthesia in his scar at times.  He denied flare-ups.  He reported stiffness with prolonged standing and that it takes him a while to go up and down stairs.  He did not use any assistive devices.  Flexion was limited to 120 degrees without pain.  Extension was full without pain.  There was no additional functional loss with repetitive testing.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Less movement than normal and interference with standing were additional contributing factors of disability.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness, pain on palpation, or crepitus.  Muscle strength was normal.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability tests were normal.  There was no ankylosis.  The examiner stated that the Veteran had never had a meniscus condition.  He was diagnosed with patellofemoral pain syndrome.

At his July 2016 hearing, the Veteran reported that his knee hurts constantly and that he cannot stand very much weight on it anymore.  He stated that every so often it feels like somebody is sticking a needle into it.  He reported use of cane due to the pain of weight-bearing.  He reported episodes of his knee giving out, stating that he would fall if not for his other leg and his cane.  He stated that his VA examinations did not perform repetitive testing.  He denied that the examiners performed tests for instability.  He reported that he could sense his instability and experienced clicking, popping, and snapping.  He stated that he could no longer help his wife around the house.  He reported that he could spend no more than 3 hours on his feet in a given day.

The Veteran submitted a report from a private examination which he underwent in July 2016.  Flexion was limited to 80 degrees and extension was full.  There was audible and palpable crepitus.  Sensory examination was normal.  There was an intermittent but questionable Babinski response.  An antalgic gait was noted.  

Private treatment records reflect that in October 2016 the Veteran reported left knee pain with onset several months prior.  He reported pain located on the lateral joint line aggravated by weight bearing, walking, and using stairs.  Flexion was limited to 130 degrees and extension was full.  Muscle strength was full and stability tests were negative.  In December 2016 he rated his pain at 5/10.  Examination showed tenderness to palpation and was otherwise unchanged.  A bone scan showed mild to moderate increased delayed activity about the left medial knee hemiarthroplasty.

The Veteran underwent another VA examination in February 2017.  He reported constant left knee pain which flares up with prolonged standing, walking, climbing stairs, and walking on uneven ground.  He reported constant use of a cane.  Flexion was limited to 120 degrees and extension was full.  Pain was noted and caused functional loss.  Repetitive testing did not result in additional functional loss or loss of range.  The examination was medically consistent with his statements describing functional loss with repetitive use over time and during flare-ups.  There was evidence of pain with weight bearing.  There was objective evidence of pain on palpation at the medial and lateral side of the knee.  There was no crepitus.  There was no ankylosis.  Less movement than normal, disturbance of locomotion, and interference with standing were additional contributing factors.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability tests were normal.  Muscle strength was normal without atrophy.  The examiner noted pain and stiffness due to his partial knee replacement.  X-rays showed the presence of arthritis.  He was diagnosed with osteoarthritis of the left knee.  

Private treatment records reflect that in March 2017 the Veteran reported no improvement in his pain.  His orthopedist considered total knee replacement but felt it was more likely that there was some meniscal pathology which may be able to be improved with arthroscopy.  

As an initial matter, the Board notes that a July 2017 rating decision denied a temporary 100 percent evaluation for convalescence based on a reported April 2017 knee surgery.  The Veteran was informed that he must provide the treatment records of this surgery or provide VA with the necessary forms to that it could obtain the records for him.  He failed to do so.  The Board thus finds that remand to obtain these records is not necessary, as the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, as the appeal period for the July 2017 rating decision as not expired, the Board declines to issue a final decision on the merits regarding a temporary rating for convalescence.  Should the Veteran submit to the RO the relevant records prior to the expiration of that rating decision's appeal period, nothing in this decision prevents the RO from readjudication of the claim for a convalescent rating based on new evidence timely submitted.

The Board finds that an increased rating based on instability under Diagnostic Code 5257.  Higher ratings are available for recurrent subluxation or lateral instability that is moderate or severe.  The evidence weighs against such manifestations.  While the Veteran has reported occasional instability and uses assistive devices, the bulk of his treatment records focus on pain and motion, not instability.  Both his treatment records and his VA examinations are replete with negative instability testing.  The Board finds these objective findings highly probative.  The Board further notes that while the Veteran is competent to observe his knee giving way, it may be difficult for him to determine whether his imbalance or need to fall is due to his knee disability or his non-service-connected ankle or foot disabilities.

The Board further finds that a separate evaluation is warranted for the painful motion.  Arthritis which manifests as painful motion is entitled to a minimal compensable evaluation for painful motion.  38 C.F.R. § 4.59.  The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  As painful motion is not contemplated by Diagnostic Code 5257, a separate rating for painful motion is warranted.  While it is true that the Veteran's evaluation under 5257 was originally granted based on painful motion, such error is not able to be corrected when, as here, the Veteran has been in receipt of the rating for more than 20 years.  Murray v. Shinseki, 24 Vet. App. 420 (2011); see 38 C.F.R. § 3.951(b).  As such, a second evaluation is warranted.  

The Board further finds that additional evaluations are not warranted for the Veteran's left knee disability.  Such evaluations are available for ankylosis, dislocation of the semilunar cartilage, flexion limited to 45 degrees or less, limited extension, malunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, malunion of the tibia and fibula, or genu recurvatum.  On no occasion has flexion been measured as limited to less than 80 degrees, including countless measurements by the Veteran's own treating physicians and his July 2016 private examiner.  Similarly, extension has been uniformly measured as unimpeded except for a single occasion immediately prior to his January 2012 surgery.  The Board does not find that this single measurement among dozens constitutes chronic impairment of extension.  Although the Veteran described symptoms of dislocation at his hearing, the objective evidence from his voluminous treatment records do not support such symptomatology.  The treatment records are more probative as they consistently show that the Veteran's issue is pain, not dislocation.  As to functional equivalence, although he uses a cane it is unclear to what extent the cane is required for his knee disability as opposed to his ankle disability, his foot disability, or his lower back disability.  The Board does not find that his reports of pain between examinations rise to the level of the functional equivalent of higher ratings.  Finally, the Veteran has had meniscectomies.  Symptomatic meniscectomy residuals are entitled to a maximum 10 percent evaluation under Diagnostic Code 5259.  Because his symptoms of painful motion and instability are explicitly contemplated by the rating criteria of his two ratings, a third rating for meniscectomy residuals would be unlawful pyramiding and is therefore unavailable.  See 38 C.F.R. § 4.14.


ORDER

An evaluation in excess of 10 percent for osteoarthritis of the left knee based on instability is denied.

A separate evaluation of 10 percent, but not in excess thereof, for osteoarthritis of the left knee based on painful motion and a meniscectomy is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran claims service connection for an acquired psychiatric disability.  The Board notes that while his original claim was for depression, while this appeal was pending he claimed service connection for PTSD and was denied.  Although he did not appeal the denial, the Board finds that his PTSD claim is part of his initial depression claim, and will therefore construe the claim broadly as a claim for an acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board's December 2016 remand instructed that an addendum medical opinion should be obtained to determine whether the Veteran's service-connected disabilities caused or aggravated his diagnosed acquired psychiatric disability.  The record does not reflect that any efforts were made to obtain such an opinion.  It is therefore necessary to remand again to insure that the Board's instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disability, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the Veteran's psychiatric disorder (a new psychiatric examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  The examiner is then asked to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder is proximately due to, or the result of, the pain and discomfort associated with his service-connected disability(s); 

(b) In the alternative, if the answer to the above question is in the negative, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder has been aggravated by the pain and discomfort associated with the service-connected disability(s).  (Aggravation means a chronic worsening or increase in severity, not due to the natural progression of the disease, that is proximately due to or the result of a service-connected disability). 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


